Citation Nr: 0001280	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.  

2.  Entitlement to service connection for bilateral patello-
femoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1991 through 
May 1997.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran's deviated nasal septum is not objectively 
shown to be the result of trauma.  

2.  The veteran's deviated nasal septum is not a recognized 
disability for VA benefit purposes.  

3.  There is no medical diagnosis that the veteran currently 
has a bilateral patello-femoral syndrome disability.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a deviated 
nasal septum is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for bilateral 
patello-femoral syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(1999).  The threshold question which must be answered 
is whether he veteran has submitted evidence of well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1998) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 
507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim for service connection may be well 
grounded based upon the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

II.  Deviated Nasal Septum

The veteran's service medical records show that with respect 
to his deviated nasal septum, he was seen during service for 
complaints of difficulty breathing, and for nasal congestion 
and related sinus problems.  In March and July 1996, the 
veteran was found to have a mild deviated septum.  In July 
1997, the treatment records indicate that the veteran 
expressed interest in undergoing a septoplasty, but the 
records fail to show that the operation was ever performed.  
The service medical records are completely negative for any 
indication or self-reported occurrences of any trauma to the 
veteran's nose.  

In November 1997, the veteran underwent a VA rating 
examination, and indicated that he had not undergone any 
surgery to correct problems with his nose.  He was diagnosed 
with a right septal deviation.  The X-ray results did not 
show evidence of fracture or dislocation to the nasal bones.  
The report of a January 1998 VA rating examination also 
indicated that the veteran had a deviated nasal septum, and 
also showed that the veteran had allergic rhinitis with a 
partial obstruction of the right nostril.  The January 1998 
examination included copies of the earlier X-rays of the nose 
conducted in November 1997. 

The veteran has asserted that while serving on active duty, 
he was accidentally struck in the nose while playing 
basketball, causing increasing problems with his sleeping, 
breathing, and snoring.  The Board has considered the 
veteran's contentions in addition to the medical evidence of 
record, and concludes that absent competent medical evidence 
that his deviated nasal septum was incurred as the result of 
some sort of trauma, such as a blow to the nose, the 
veteran's deviated septum is not a disability for VA benefit 
purposes.  Disorders of the respiratory system are evaluated 
under 38 C.F.R. § 4.97 (1999).  Under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999), assignment of a 10 percent 
evaluation is contemplated for a deviation of the nasal 
septum that is traumatic only, with 50-percent obstruction of 
the nasal passage on both sides of the nose or complete 
obstruction of one side of the nose.  The applicable criteria 
does not contemplate granting service connection or 
assignment of disability evaluations for septal deviations 
which are not traumatic.  Id.  In that regard, congenital or 
developmental defects such as absent, displaced or 
supernumerary parts are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 4.9 

The Board recognizes that the veteran was diagnosed with a 
deviation of the nasal septum during service, and in the VA 
rating examinations conducted after service.  The veteran has 
alleged that he was struck in the nose during a basketball 
game while on active duty, and that he experienced problems 
with his breathing ever since.  However, there is no 
indication in the record that the veteran's deviated nasal 
septum was the result of a blow to the nose or some other 
trauma sustained during service.  The X-ray reports dated in 
November 1997 specifically indicate that there was no 
evidence of a fracture in the veteran's nasal bones.  
Accordingly, absent competent medical evidence that the 
veteran's deviated nasal septum was incurred as a result of 
trauma in service, the veteran's claim for service connection 
is not well grounded.  

III.  Bilateral Patello-Femoral Syndrome

The veteran's service medical records show that he sustained 
a right knee injury in August 1994 after falling down a 
ship's ladder.  He underwent arthroscopic surgery to repair a 
medial meniscus tear, and thereafter complained 
intermittently of experiencing bilateral knee pain.  In 
October 1996, the veteran was diagnosed with bilateral 
patello-femoral syndrome, secondary to a blunt trauma to the 
knee following an injury aboard ship.  As discussed below, it 
is noted that service connection has already been awarded for 
residuals of the veteran's right knee surgery.

The veteran underwent a VA examination in November 1997 and 
was found to have a normal range of motion in both knees.  
The examiner noted that the veteran had undergone 
arthroscopic removal of the posterior horn of the medial 
meniscus.  The veteran was not shown to have any swelling, 
effusion, or deformities in his right knee.  In addition, the 
scars from the arthroscopic surgery were characterized as 
barely visible.  An X-ray of the veteran's right knee did not 
disclose any bony or soft tissue abnormalities.  The 
veteran's diagnoses did not include any bilateral patello-
femoral syndrome at that time.  

In January 1998, the veteran underwent an additional VA 
rating examination.  The report of that examination shows 
that the veteran underwent a meniscectomy to remove a torn 
portion of his medial meniscus, but the examiner observed 
that the major portion of the meniscus remained intact.  In 
his right knee, the veteran had from 0 to 140 degrees of 
flexion, and no extension.  The anterior cruciate and 
posterior cruciate ligaments were within normal limits, and 
both Lachman's and McMurray's signs were normal.  The 
examiner concluded that the veteran had experienced a partial 
tear of the medial meniscus, but that the majority of the 
meniscus remained intact.  Examination of the knee showed no 
effusion, no deformity, and a normal range of motion.  There 
was no crepitation, and no other significant findings at that 
time.  The veteran was not found to be taking any pain 
medication.  Further X-rays of the knees were within normal 
limits.  Joint spaces were within normal limits and were not 
shown to have any abnormalities.  

VA treatment records dated in April and May 1998 show that 
the veteran was seen for complaints of chronic knee pain.  
His only diagnoses included status-post meniscectomy of the 
right knee, and right knee pain.  There was no diagnosis of 
bilateral patello-femoral syndrome.  

The Board has evaluated the foregoing, and must conclude that 
absent a medical diagnosis that the veteran currently has 
bilateral patello-femoral syndrome, his claim is not well 
grounded.  The Board recognizes that the veteran sustained an 
injury to his right knee in service, and that he was 
subsequently diagnosed with bilateral patello-femoral 
syndrome in service.  However, since his discharge from 
service, the veteran has undergone two VA examinations in 
November 1997 and in January 1998 which have both found him 
to have full range of motion in his knees and have not 
included diagnoses of bilateral patello-femoral syndrome.

In order for a claim to be well grounded, there must be not 
only a showing of service incurrence, but a showing of a 
present disability.  See Epps, supra; Brammer v. Derwinski,3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Here, the medical evidence fails to establish that 
the veteran currently has bilateral patello-femoral syndrome, 
and despite having undergone two rating examinations, the 
veteran has not been diagnosed with that disorder since his 
active service.  The Board also recognizes that the veteran 
was seen for complaints of chronic knee pain in April and May 
of 1998.  However, this knee pain was not shown by the 
medical evidence to be a manifestation of the bilateral 
patello-femoral syndrome with which the veteran was diagnosed 
in service.  In addition, we note that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec 1999).

The Board notes that service connection for residuals of the 
veteran's right medial meniscectomy was granted by a February 
1998 rating decision.  At that time, the veteran's residuals 
of his right knee surgery were found to involve scars on his 
right knee.  Objective evidence of painful motion was not 
shown at that time, and his residuals of the surgery was 
limited to scars, with a zero percent rating assigned, 
effective from May 24, 1997.  In any event, an issue 
involving a claim for an increased rating for service-
connected residuals of a right medial meniscectomy is not 
before the Board at this time.  It does appear, however, that 
this evidence was intended to be suggestive of symptomatology 
of bilateral patello-femoral syndrome.  The Board notes that 
the treatment records and examination reports are negative 
for any competent medical evidence indicating that the 
veteran's complaints of knee pain are a manifestation or 
symptomatology of bilateral patello-femoral syndrome from 
service.  Accordingly, the Board finds that the evidence 
which has been presented is not sufficient to well ground the 
veteran's claim for service connection for bilateral patello-
femoral syndrome.  As the evidence does not establish that 
the veteran has a present disability with respect to 
bilateral patello-femoral syndrome, his claim must be denied 
as not well grounded.  



IV.  Conclusion

The Board recognizes the veteran's sincere belief in the 
merits of his claim; however, lay statements by the veteran 
that his deviated nasal septum was incurred due to a blow to 
his nose during service, and that he currently as bilateral 
patello-femoral syndrome, do not constitute medical evidence.  
As a lay person, lacking in medical training and expertise, 
the veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 492, 494-95 
(1992).  What is missing in this case is objective medical 
evidence showing that the veteran's deviated nasal septum was 
incurred as a result of trauma to his nose during service, 
and competent medical evidence of a current diagnosis of 
bilateral patello-femoral syndrome.  Absent such evidence, 
the Board finds that the veteran's claims for service 
connection are not well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for a deviated nasal septum and for bilateral 
patello-femoral syndrome.  The Board has not been made aware 
of any additional relevant evidence which is available which 
could serve to well ground the veteran's claims.  As the duty 
to assist is not triggered by well-grounded claims, the Board 
finds that the VA has no obligation to further develop the 
veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection for a deviated nasal septum and 
for bilateral patello-femoral syndrome.  See Robinette, 10 
Vet. App. at 73.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a deviated nasal septum is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral patello-femoral syndrome is 
denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

